PER CURIAM.
Appellant,. Aaron Michael Smith, timely appeals his judgment and sentence after a jury found him guilty of one count of first degree murder with a firearm while wearing a mask, one count of robbery with a firearm while wearing a mask, one count of conspiracy to commit a robbery with a firearm while wearing a mask, and two counts of false imprisonment with a firearm while wearing á mask. Smith argues on appeal that the trial court erred admitting the in-court and out-of court identifications of him by a witness, in granting the State’s motion in limine preventing him from impeaching a witness on her status as a probationer, and in denying his motion to suppress the search warrant obtained by investigators to search his cell phone records. We find no merit in any of Smith’s arguments, and thus affirm his convictions and sentences.

Affirmed.

DAMOORGIAN, C.J., TAYLOR and CONNER, JJ., concur.